UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1477


HAO CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 16, 2009              Decided:   January 15, 2010


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay Ho Lee, JAY HO LEE LAW OFFICES, LLC, New York, New York, for
Petitioner.   Tony West, Assistant Attorney General, William C.
Peachey,   Assistant  Director,   Rebecca Hoffberg,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hao      Chen,    a    native          and     citizen        of     the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration       judge’s      decision         denying            his    applications          for

asylum,     withholding       of    removal,             and    withholding           under     the

Convention Against Torture (“CAT”).                        We deny the petition for

review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                      8 U.S.C.

§   1158(a),    (b)     (2006).          It   defines          a    refugee      as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                 8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution      involves         the    infliction               or    threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                            Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006),    and     can       establish         refugee          status      based       on      past

persecution     in    his    native      country         on    account      of    a    protected

                                               2
ground.       8 C.F.R. § 1208.13(b)(1) (2009).               “An applicant who

demonstrates       that   he    was   the   subject   of   past   persecution    is

presumed to have a well-founded fear of persecution.”                      Ngarurih

v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).                   Without regard

to past persecution, an alien can establish a well-founded fear

of persecution on a protected ground.              Id.

              “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                       Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), petition for cert. filed, Aug. 11, 2009 (No. 09-

194).       “This is a more stringent standard than that for asylum .

.   .   .    [and],     while    asylum     is   discretionary,     if    an   alien

establishes eligibility for withholding of removal, the grant is

mandatory.”        Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54

(4th Cir. 2006) (internal citations omitted).

              We      review     credibility      findings    for        substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                “Examples of specific and

cogent      reasons    include    inconsistent      statements,     contradictory

                                            3
evidence,       and    inherently          improbable       testimony[.]”             Tewabe     v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks omitted).

            We accord broad, though not unlimited, deference to

credibility           findings           supported         by        substantial      evidence.

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                    If the

immigration          judge’s        adverse      credibility          finding    is    based     on

speculation          and       conjecture        rather     than      specific     and    cogent

reasoning, it is not supported by substantial evidence.                                  Tewabe,

446 F.3d at 538.

            We       affirm         a   determination       regarding       eligibility         for

asylum     or    withholding              of     removal        if    it   is   supported        by

substantial evidence on the record considered as a whole.                                       See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                Administrative

findings        of     fact         are        conclusive        unless     any       reasonable

adjudicator would be compelled to decide to the contrary.                                         8

U.S.C. § 1252(b)(4)(B) (2006).                         We reverse the Board only if

“the     evidence          .    .   .    presented        was    so     compelling       that    no

reasonable factfinder could fail to find the requisite fear of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).                               Because the Board

added its own reasoning when it adopted the immigration judge’s

decision, we review both decisions.                        Niang v. Gonzales, 492 F.3d

505, 511 n.8 (4th Cir. 2007).

                                                   4
              We find that substantial evidence supports the adverse

credibility finding.               It is reasonable to assume that Chen’s

original asylum application and statement would have contained

the most pertinent details concerning his claim that he suffered

past persecution.              Chen’s failure to include his claim that he

was tortured with an electric baton, along with the immigration

judge’s finding regarding Chen’s demeanor and the other specific

reasons cited by the Board, all support the adverse credibility

finding.      The record does not compel a different result.

               We    further     find       that   Chen        failed    to    show    he    was

prejudiced          by   any    alleged      due     process         error     or    that    the

immigration          judge      misapplied         the      standard          for    requiring

corroboration.            Accordingly,        we     find      the    Board’s       denial    of

Chen’s applications for asylum and withholding of removal is

supported by substantial evidence. *

               We deny the petition for review.                          We dispense with

oral       argument      because      the    facts       and    legal     contentions        are

adequately      presented        in    the    materials         before    the       court,   and

argument would not aid the decisional process.

                                                                             PETITION DENIED




       *
       Chen affirmatively waived any challenge to the denial of
relief under the Convention Against Torture.



                                               5